Exhibit 8.1 Exhibit 8.1 The following table sets forth a list of our subsidiaries. Omitted from the table are those subsidiaries which are not significant subsidiaries (as defined in rule 1-02(w) of Regulation S-X of the Securities Exchange Act of 1934, as amended). Name of Subsidiary Jurisdiction of Incorporation Elbit Ltd. Israel DEP Technology Holdings Ltd. Israel Given Imaging Ltd.* Israel RDC Rafael Development Corporation Ltd. Israel R.D.Seed Ltd.(formerly Navitrio Ltd.) Israel * For more details regarding the Given Merger in February 2014, see Item 4.
